DETAILED ACTION
The office action is in response to original application filed on 5-22-20. Claims 1-3 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the load driver ".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase “exclusive connection” renders the claim(s) indefinite because the claim is not clear what mean exclusive, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
Claims 1-3 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2010/0076615 Daniel et al. (“Daniel”) in view of US 2010/0246233 to Campbell (“Campbell”).
Regarding claim 1, Daniel discloses a method of controlling and distributing DC power comprising the steps of (figs. 1-9): providing a plurality of power hubs (fig. 5, 38) wherein each power hub comprises: a hub controller (82); one or more primary loads (para; 0013, lines 5-6, DC distribution in neighborhoods direct to houses/residential units for suitable loads) and to receive and transmit data and control signals from and to the one or more primary loads; providing one or more communication interfaces to operably connect the hub controller to transmit and receive data (para; 0013, lines 1-2, Data Centre investments and new DC distribution architectures and power conversion circuitry) and control signals; providing each primary load with a load control module (fig. 5, Power Control Module 38), each load control module comprising: a load controller (para; 0071, lines 23-27, microcontrollers 72, 82 may perform an algorithm 80 that has the step of measuring current 73 and intermittency across input sources 64 from Solar 25 and Wind 45 and providing this through to the output at an appropriate voltage if it is sufficient for loads on the system) operatively connected to the hub 
But, Daniel does not discloses a power converter adapted to convert AC power to DC power; and one or more variable voltage regulators operatively connected to the power converter and controlled by the hub controller; operating the one or more variable voltage regulators to provide regulated DC power
However, Campbell discloses a power converter adapted to convert AC power to DC power (fig. 1, 130); and one or more variable voltage regulators (fig. 1, 150) operatively connected to the power converter and controlled by the hub controller; operating the one or more variable voltage regulators to provide regulated DC power 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel by adding AC/DC as part of its configuration as taught by Campbell, in order to converts the AC power to DC power and provides the DC power to regulator.
Regarding claim 2, Daniel discloses the step of operably connecting the plurality of power hubs and load controllers to each other via a network (fig. 5 and para; 0013).
Regarding claim 3, Daniel discloses the step of providing the network with an exclusive connection (para; 0021, lines 1-2, Said end devices include traditional electric or electronic appliances requiring AC and DC power provision) to the plurality of power hubs.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DRAAIJER et al. US 2016/0285309 A1- DC power distribution system, especially to an E-Merge DC power distribution system, for distributing DC power. A power supply supplies DC power to a track to which an electrical load is attached. A communication device is attached to the track, which a wirelessly receives communication signals and transmits the received communication signals via a power line communication provided by the track to the power supply and/or the electrical load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ESAYAS G YESHAW/Examiner, Art Unit 2836